         Case 1:20-cv-11092-FDS Document 79 Filed 09/07/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


SECURITIES AND EXCHANGE
COMMISSION,                                         Civil Action No. 20-CV-11092-FDS
               Plaintiff,
    v.

NELSON GOMES, MICHAEL
LUCKHOO-BOUCHE, SHANE
SCHMIDT, DOUGLAS ROE, KELLY
WARAWA, FFS CAPITAL LIMITED,
PAIFANG TRADING LIMITED,
ARTEFACTOR LIMTED, ATLANTEAN
MANAGEMENT CORPORATION,
MEADOW ASIA LIMITED, and THYME
INTERNATIONAL LIMITED,

                      Defendants.


     JOINT MOTION FOR ENTRY OF PROPOSED FINAL JUDGMENT AGAINST
                      DEFENDANT NELSON GOMES

       Plaintiff Securities and Exchange Commission (the “Commission”) and defendant Nelson

Gomes (“Gomes”) move that this Court enter the attached proposed Final Judgment as to

Defendant Gomes (“Judgment”). The Commission and Gomes have agreed to all terms in the

Judgment. In support of this motion, the parties have also filed a Consent signed by Gomes,

memorializing his agreement to the terms of the Judgment.

       The parties respectfully request that the Court enter the attached proposed Judgment as to

Defendant Gomes.




                                               1
         Case 1:20-cv-11092-FDS Document 79 Filed 09/07/21 Page 2 of 2




Dated: September 7, 2021

                                           Respectfully submitted,

                                           SECURITIES AND EXCHANGE COMMISSION,
                                           By its counsel,


                                           /s/ Kathleen Shields
                                           Kathleen Shields
                                           Eric Forni
                                           33 Arch Street, 24th Floor
                                           Boston, MA 02110
                                           Telephone: (617) 573-8904 (Shields direct)
                                           Fax: (617) 573-4590
                                           Email: shieldska@sec.gov; fornie@sec.gov

                                           NELSON GOMES,
                                           By his counsel,

                                           /s/ Adam Ford
                                           Adam Ford
                                           Suzanne Pope
                                           FORD O’BRIEN LLP
                                           575 Fifth Ave., 17th floor
                                           New York, NY 10017
                                           Phone: (212) 858-0040
                                           Email: aford@fordobrien.com



                                CERTIFICATE OF SERVICE

        I hereby certify that, on September 7, 2021, a true and correct copy of the foregoing
document was filed through the Court’s CM/ECF system, and accordingly, the document will be
sent electronically to all participants registered to receive electronic notices in this case.

                                    /s/ Kathleen B. Shields
                                    Kathleen B. Shields




                                              2
